Citation Nr: 1417726	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO. 11-11 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran's claim of entitlement to a TDIU was denied in the October 2011 rating decision.  The Veteran did not appeal the denial of a TDIU.  However, since the October 2011 rating decision, the Veteran has raised the issue of entitlement to a TDIU in his August 2012 hearing before the undersigned Veterans Law Judge.  Therefore, the issue of entitlement to TDIU is raised by the record and is properly before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file the Board finds that additional development is required before adjudication of the issue on appeal.

In his June 2011 VA Form 21-8940, claim for a total disability rating based on individual unemployability, the Veteran indicated that he was in receipt of disability benefits.  Additionally, the Veteran was provided a VA examination to assess the nature and severity of his PTSD in September 2011.  The examination report reflects that the Veteran reported receiving Social Security disability benefits.  However, the record does not contain a Social Security Administration (SSA) benefits determination related to disability benefits.  The records related to any SSA determination are not associated with the claims file.

VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the US Court of Appeals for Veterans Claims (CAVC) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  Therefore, the Board finds that remand is necessary to obtain the outstanding SSA records.

The record also reflects that the Veteran has been receiving regular VA treatment for several years.  The most recent treatment records in the file are from October 2011.  VA treatment records dated from October 2011 to the present should be obtain and associated with the file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, as discussed, the Veteran's last VA examination was conducted in September 2011.  Accordingly, a new VA examination should be scheduled in order to assess the current severity of the Veteran's service-connected PTSD.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any treatment he has received for his PTSD and provide authorization for release to VA of any records identified.  Additionally, obtain any outstanding VA treatment records from the Omaha, Nebraska VAMC and associated outpatient clinics since October 2011.

2. The RO/AMC should obtain and associate with the file all records related to the Veteran's claim for SSA benefits, to include copies of any SSA adjudication.  The RO should document all attempts to obtain these records.

3. Thereafter, schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his PTSD.  The claims file, including a copy of this remand, must be made available to the examiner.  Any medically indicated tests should be conducted.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, taking into consideration the lay testimony presented by the Veteran at the August 2012 hearing as well as the written statements submitted in support of his claim.  The examiner should address the Veteran's level of occupational and social functional impairment in accordance with VA rating criteria.  The examiner is also asked to provide a Global Assessment of Functioning (GAF) score.

The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, alone or in combination, renders him unable to secure or follow a substantially gainful occupation, consistent with his educational and occupational background.  When offering this opinion, the examiner should not consider the Veteran's age or any non-service connected disabilities.

A complete rationale must accompany any opinion provided.

4. The Veteran should be advised that failure to appear for an examination as requested, and without good cause, may adversely affect his claim, to include denial.  38 C.F.R. § 3.655 (2013).

5. Thereafter, re-adjudicate the Veteran's claims with consideration of all of the evidence of record.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



